Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 8/19/2022. Claims 1-19 are pending. 

Response to Arguments
Applicant’s arguments filed 8/19/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gleason et al. US 2008/0272717 (Gleason) in view of Campbell et al. US 2017/0151875 (Campbell) and Haas US 2018/0367073 (Haas).
In the arguments the applicant argues Gleason fails to teach the injection of the high frequency current “during an initializing phase of the motor system, the electrical machine not rotating”. The applicant argued Gleason teaches wherein the high frequency current is injected into the stator of the electrical machine at low operating speed, during initial machine operation. While the method of Gleason appears to be performed in an equivalent manner, Gleason does not explicitly teach wherein the electrical machine is not rotating. 
The current rejections incorporates Campbell et al. US 2017/0151875 as a secondary reference which teaches in [0021] wherein “For example, Δθ may be detected every time before the motor is started or within a relatively short time after starting.” And in [0023] wherein “The high frequency current signal may be injected when the rotor of motor 150 is in a stall position, during a startup process, or within a relative short period after the rotor of motor 150 starts to rotate (e.g., within 0.5 second, 1 second, 2 second, 5 second, etc.).” Campbell teaches in [0002] that “The position measurement errors may cause inefficiencies in control and energy consumption, instability in motor operation, or other adverse effects.” One of ordinary skill in the art would appreciate that performing the test prior to motor startup when the electrical machine is not rotating would result in detecting an error prior to operating the motor to prevent any inefficiencies, instabilities, or other adverse effects prior to operating the motor without any undue experimentation or any otherwise changes to the method. 
Thus, the examiner maintains the claims stand rejected in the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. US 2008/0272717 (Gleason) in view of Campbell et al. US 2017/0151875 (Campbell) and Haas US 2018/0367073 (Haas).

Regarding claim 1, Gleason teaches a method for checking setting of an angular position sensor of a motor system of a vehicle (method for checking an angular position sensor for a motor vehicle; see [0010]), said motor system comprising a physical angular position sensor for measuring an angular position of the rotor relative to a stator of an electrical rotating machine of the motor system (motors 56, 72 comprise a resolver assembly 80 to measure a position of a rotor 84 relative to a stator 82; see Fig. 1; see para. [0048]), such as an electrical machine of an electric or hybrid motor system (the motors are part of a hybrid motor system; see para. [0020]), said method comprising, during an initializing phase of the motor system (the position is derived during the initial machine operation; see abstract, [0049], [0050]), the electrical machine not rotating: 
- estimating the angular position of the rotor by a process for injecting a high-frequency current or voltage signal (angular position is determined by injecting a high-frequency current; see para. [0050]); disable
- measuring the angular position of the rotor by the physical angular position sensor (the TPIM operates to measure a position of the resolver rotor using the resolver stator device; see [0049]); 
- calculating a difference between the estimated angular position of the rotor and measured angular position of the rotor (the TPIM determines an offset parameter comprising an angular difference between the derived position of the machine rotor and the measured position of the resolver rotor; [0049]);  
Gleason fails to specifically teach said method comprised during an initializing phase of the motor system, the electrical machine not rotating; and  - detecting an anomaly in the timing of the physical angular position sensor if said difference is greater than a predefined threshold.
Campbell teaches said method comprised during an initializing phase of the motor system, the electrical machine not rotating (an offset between an actual motor rotor position and a measured rotor position may be detected every time before the motor is started, wherein the high frequency current is injected when the rotor of motor 150 is in a stall position, during a startup process, within a relative short period after the rotor of a motor 150 starts to rotate, or when the rotational speed of the rotor is below a predetermined threshold; see [0021], [0023]).
Haas teaches - detecting an anomaly in the timing of the physical angular position sensor if said difference is greater than a predefined threshold (comparator 310 is configured to compare signals 36, 56 and to generate fault signal 314 to indicate a fault if the signals 36,56 differ by more than a predetermined amount which could reasonably be attributed to a different in timing of the angle sensor; see para. [0032], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of said method comprised during an initializing phase of the motor system, the electrical machine not rotating as taught in Campbell in order to gain the advantage of detecting errors prior to activation of the motor to prevent inefficiencies in control and energy consumption, instability in motor operation, or other adverse effects prior to operation of the motor and detecting an anomaly in the timing of the physical angular position sensor if said difference is greater than a predefined threshold as taught in Haas into Gleason in order to gain the advantage of diagnosing a faulty position measurement to ensure proper operation of safety critical applications.

Regarding claim 3, 9, and 16, the combination of Gleason, Campbell, and Haas fails to teach wherein the threshold is equal to 3o. Haas teaches wherein the angle error is within 10o or alternatively within 5% but fails to teach wherein the threshold is specifically equal to 3 degrees. The specific value for the threshold would be a matter of design choice for one of ordinary skill in the art such that a threshold angle error of 3 degrees would be obvious without any undue experimentation and without providing any new or unexpected result. 

Regarding claim 6, Gleason further teaches an electric or hybrid motor system for a vehicle, comprising a driveshaft driven by a rotor of an electrical rotating machine, a physical angular position sensor of the rotor, as well as a module for controlling said electrical machine comprising a module for checking timing of the physical angular position sensor, said module for checking timing of the physical angular position sensor being configured to implement the method according to one of claims 1 to 5 claim 1 (the system is for a hybrid motor system for a vehicle comprising a drive shaft 60 driven by a motors 56, 72 resolvers 80, and a control system for performing the method of Fig. 1; see Figs. 1 and 2).

Regarding claims 7 and 8, Gleason teaches a system according to claim 6, wherein the physical angular position sensor is a resolver, and an automotive vehicle comprising an electric or hybrid motor system according to claim 6 (the position sensor is a resolver 80 and is for a hybrid vehicle; see Fig. 1; see para. [0048]).

Regarding claim 5, 12-14 and 17-19, Gleason fails to explicitly teach wherein the process for injecting a high-frequency current or voltage signal is a rotary process. However, the applicant acknowledges in para. [0050] that estimating the position by using a rotary process is known in the art. Para. [0050] states:
“Per se, the implementation of a rotary process for injecting a high-frequency current or voltage signal is described in the state of the art, especially in document “Sensorless vector control operation of a PMSM by rotating high-frequency voltage injection approach”, Xiaodong Xiang et al., in “2007 International Conference on Electrical Machines and Systems (ICEMS)”, p. 752-756, published, in 2007, or in document “A New Rotor Position Estimation Method of IPMSM Using All-Pass Filter on High-Frequency Rotating Voltage Signal Injection”, Sang-II Kim et al., in “IEEE Transactions on Industrial Electronics (Volume: 63, Issue: 10, October 2016)”, published on 18 Jul. 2016.”

One of ordinary skill in the art would appreciate that it would be an obvious matter of design choice to implement a rotary process instead of a pulsating process as both processes are already known in the art and the choice of a rotary process over a pulsating process would not provided any new or unexpected results. 

Claims 2, 4, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. US 2008/0272717 (Gleason) in view of Campbell et al. US 2017/0151875 (Campbell) and Haas US 2018/0367073 (Haas), and in further view of Sawada et al. US 6,914,408 (Sawada).

Regarding claim 2, Gleason fails to teach comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor.
Sawada teaches comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor (the fault detector 40 detects a fault such as out of synchronism and shuts down the system; see col. 6, lines 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor as taught in Sawada into Gleason in order to gain the advantage of shutting down the system if a fault is detected to prevent damage or harm to equipment or to users.

Regarding claim 4, 10, and 11, Gleason fails to teach wherein the process of injecting a high-frequency current or voltage signal is a pulsating process.
Sawada teaches wherein the process of injecting a high-frequency current or voltage signal is a pulsating process (the position estimating is performed using a pulsed AC signal; see col. 2, line 3-col. 4, line 7; col. 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the process of injecting a high-frequency current or voltage signal is a pulsating process as taught in Sawada into Gleason in order to gain the advantage of obtaining position information and detect out-of-synchronism based on the phase information from the pulsed signals.

Regarding claim 15, Gleason teaches a module for checking timing of the physical angular position sensor (a control system is used to check the position of the physical angular position sensors 80 and the estimated position; see paras. [0048]-[0050])
Sawad teaches a module configured to, if an anomaly is detected, inhibit starting up of the motor (the fault detector 40 detects a fault such as out of synchronism and shuts down the system; see col. 6, lines 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor as taught in Sawada into Gleason in order to gain the advantage of shutting down the system if a fault is detected to prevent damage or harm to equipment or to users.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868